DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 08/21/2022 have been fully considered but they are not persuasive. First the Applicant argues that the strap of Kitajima would not be obvious since Lusted already discloses a means for securing the finger. The Applicant also argues that if the cone of Lusted is swapped for a strap, it would get rid of the longitudinal groove. The Examiner notes that they are not using the combined art references to replace the cone for a strap, but rather add the strap from Kitajima to the finger probe device of Lusted for the purpose of providing more security. Since the cone is not being replaced, the longitudinal groove would still be present. Next, the Applicant argues the hood of Al-Ali has no desirable addiction to the device and also would not prevent outside light from reaching the sensors. The Examiner respectfully disagrees. Al-Ali notes that the hood [elements 700 and 800] acts as a sensor protector, which is desirable addition that it provides to the device. Further, Al-Ali states that the hood/cover is only substantially transparent which prevents at least some light from reaching the sensor. Finally, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 23, 26-27, 29-31, 33-35, 37-38, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusted (US 20130183646 A1) in view of Kitajima (US 20070123756 A1) and in further view of Al-Ali (US 20100317936 A1)
	In regards to claim 23, Lusted discloses a finger probe for monitoring pain of a subject (Fig. 3 and 4 show a finger probe device), the finger probe comprising:
a housing (Fig 4, element 112) and a body portion configured to hold therein the housing (Fig. 4, element 116), 
wherein the body portion is made of a semi-rigid material and is shaped to form a longitudinal groove configured to accommodate a finger of the subject (Par. 0046-0047 disclose elastic materials and PVC materials being used. Fig 4 shows the body portion [116] comprises a groove since it has a long narrow channel or depression to accommodate the subject’s finger);
and wherein said housing comprises a Printed Circuit Board (PCB) (Fig 2 shows the printed circuit board, see also element 114 in Fig 4), a PPG sensor (Par. 0044 discloses the PPG sensor being elements 78a and b on Figure 2) and at least one additional sensor (Fig 2 shows an additional sensor, reference character 80);
wherein the PPG sensor is positioned at a distal end of the housing, (Fig 4 shows the circuit board (see description in par. 0046) being under the distal end of the housing. The rest of this claim is simply the cause of this arrangement thus being considered intended use since the claim and the applied art has the same structure).
Lusted does not explicitly disclose the body portion comprising a strap wherein the strap is configured to secure the body portion to the subject's finger while preventing blood perfusion impairment OR a hood covering the distal end of the body portion. However, in the same field of endeavor, Kitajima does disclose a finger probe device that comprises a strap (Par. 0075 discloses this, see also figure 8, elements 222, 223, and 224) for the purpose of securing the probe to the finger. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lusted and modified them by having the probe further comprise a strap, as taught and suggested by Kitajima, for the purpose of adding more security between the probe and the finger (Par. 0075 of Kitajima). 
The combined teachings of Lusted and Kitajima do not disclose the body portion comprising a hood to cover the distal end of the body portion such that the hood prevents external light from reaching the PPG sensor while blood profusion impairment is avoided and wherein the hood covers the distal end of the finer. 
However, in the same field of endeavor, Al-Ali discloses a physiological sensor to be placed on the finger that comprises a semi-rigid cover (i.e. hood) over a finger probe (Par. 0065 as well as Figure 8-10) wherein the semi-rigid cover covers the distal end of the finger (Fig 1 shows the placement of the device and how the semi-rigid cover would cover the distal end of the finger) and wherein the cover is substantially transparent which prevents at least some light from reaching the sensor (Par. 0061) and protects the structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Lusted and Kitajima and modified them by having the body portion comprise a hood (semi-rigid cover) that covers the distal end of the finger and prevents light from entering, as taught and suggested by Al-Ali, for the purpose of protecting the structure.
In regards to claim 26, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 disclose the finger probe of claim 23, wherein said body portion is made of a material having a first shore (Par. 0046 of Lusted discloses the body portion of the device being made of PVC which has a shore of 64, making it very hard) and said strap is made of a material having a second shore (Par. 0075 of Kitajima discloses the strap being made of a flexible material), and wherein the second shore is lower than the first shore (Since the strap is made of a flexible material, it is inherent that the strap would have a lower shore than that of the PVC). 
In regards to claim 27, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 disclose the finger probe of claim 23, further comprising two lateral slits configured to slidingly receive and secure wings of an electrode array (Par. 0105 of Kitajima discloses the finger probe device can have slits that receive an insulating sheet, which is what sits on top of the electrode array). 
In regards to claim 29, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 disclose the finger probe of claim 23, wherein the hood comprises a second longitudinal groove (Fig 4 of Lusted shows there being a hood that makes a tunnel like compartment and comprises a groove in the sense that it has an opening or channel for the accommodation of the finger). 
The combined teachings of Lusted, Kitajima, and Al-Ali does not explicitly disclose there being two grooves, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include two grooves instead of one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regards to claim 31, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 30 disclose the finger probe of claim 30, wherein said body portion comprises a PPG aperture configured to allow light transmitted by said PPG sensor to reach the subject's finger (Par. 0035 of Lusted discloses the PPG sensors emit an IR light and since they are positioned below the finger and projected upwards, the IR light would reach the finger). 
In regards to claim 33, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 disclose the finger probe of claim 23, wherein said at least one additional sensor comprises a thermistor configured to monitor skin temperature of the subject's finger (Par. 0012 of Lusted discloses there can be a thermistor). 
In regards to claim 34, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 33 disclose the finger probe of claim 33, wherein said thermistor is positioned at a distal end of said housing (Fig 4 of Lusted shows the electrode array [114]  (which comprises the additional sensor which can be a thermistor) placed on the distal end and under the tunnel like compartment). 
In regards to claim 35, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 34 disclose the finger probe of claim 34, wherein said body portion further comprises a thermistor aperture configured to allow contact between said thermistor and the subject's finger (The aperture shown in Lusted through which the finger slides can be the thermistor aperture since it allows contact between the thermistor and the finger).
In regards to claim 37, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 disclose the finger probe of claim 23, wherein said at least one additional sensor comprises an accelerometer (Par. 0012 of Lusted discloses there can be an accelerometer). 
In regards to claim 38, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 disclose the finger probe of claim 23, wherein said PCB is electrically connected to said PPG sensor (Par. 0044 of Lusted discloses the PPG sensors are on the sensor board (PCB)), 
to said at least one additional sensor and to a rechargeable battery (Par. 0048 of Lusted discloses the implementation of the a battery to the finger probe device), 
and wherein said PCB is configured for wireless communication with a remote monitor and/or computer (Par. 0054 of Lusted discloses the sensor board is in wireless communication with external devices). 
In regards to claim 43, the combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 discloses the finger probe of claim 23, wherein in the open position the strap is configured to extend from the body in a direction perpendicular to the longitudinal groove (Kitajima: figure 8, elements 222, 223, and 224).
3.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusted, Kitajima, and Al-Ali as applied to claim 23 and in further view of Fujisaki (US 4425921 A). 
	The combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 discloses the finger probe of claim 23, except for wherein said strap comprises a plurality of apertures configured to prevent heating of the subject's finger, when attached.
	However, in the same field of endeavor Fujisaki does disclose a sensor strap that has apertures/holes (Col 5, lines 45-55) for the purpose of allowing sweat, which is caused by heat, to escape. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Lusted, Kitajima, and Al-Ali and further modified them by having the strap comprise apertures, as taught and suggested by Fujisaki, for the purpose of allowing sweat, which is caused by heat, to escape.
4.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusted, Kitajima, and Al-Ali as applied to claim 23 and in further view of Blaetterlein (US 4183986 A). 
	The combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 discloses the finger probe of claim 23 wherein said strap is configured to prevent movement of the subject's finger once secured (Kitajima discloses that the strap limits movement of the finger, Par. 0075). However, the combined teachings do not disclose the strap comprising a plurality of bulges. 
	In the same field of endeavor, Blaetterlein does disclose a strap having bumps/bulges (Col 1 lines 20-26 which disclose a strap having an embossed design, embossed being defined as anything with a raised texture) for the purpose of limiting movement. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Lusted, Kitajima, and Al-Ali and modified them by having the strap comprise bulges, as taught and suggested by Blaetterlein, for the purpose of limiting movement.
5.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusted, Kitajima, and Al-Ali as applied to claim 23 and in further view of Zukerman-Stark (US 20170367614 A1). 
	The combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 discloses the finger probe of claim 23, except for wherein said body portion comprises a longitudinal aperture exposing at least an on/off button of said housing. 
	However, in the same field of endeavor, Zuckerman-Stark does disclose a finger probe device that comprises a longitudinal aperture exposing at least an on/off button of said housing (Par. 0139 does disclose a finger probe device wherein there is a push button [1050a] what controls the power of the device) for the purpose of having the ability to power on and off the device. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Lusted, Kitajima, and Al-Ali and modified them by having the device comprises a longitudinal aperture exposing at least an on/off button of said housing, as taught and suggested by Zuckerman-Stark, for the purpose of having the ability to power on and off the device. 
6.	Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusted, Kitajima, and Al-Ali as applied to claim 31 and in further view of Ma (US 20160007874 A1). 
The combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 31 discloses the finger probe of claim 31, except for wherein said PPG aperture is covered by a transparent cover allowing light transmitted by said PPG sensor to pass there through, while preventing penetration of liquids into the housing. 
However, in the same field of endeavor, Ma does disclose an electrode array with a transparent layer covering the electrodes (Par. 0025) for the purpose of allowing for protection of the electrodes while still allowing for passing of the light. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Lusted, Kitajima, and Al-Ali and modified them by having the device comprise an electrode array with a transparent layer covering the electrodes, as taught and suggested by Ma, for the purpose of allowing for protection of the electrodes while still allowing for passing of the light. 
7.	Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusted, Kitajima, and Al-Ali as applied to claim 23 and in further view of Tateda (US 20150327809 A1). 
The combined teachings of Lusted, Kitajima, and Al-Ali as applied to claim 23 discloses the finger probe of claim 23 except for wherein said body portion further comprises a stopper positioned underneath the hood, said stopper configured to prevent forward movement of the subject's finger.
However, in the same field of endeavor, Tateda does disclose a finger probe that comprises a stopper for when the finger is placed in the probe (Par. 0087) for the purpose of stopping movement. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Lusted, Kitajima, and Al-Ali and modified them by having the device comprise a stopper for when the finger is placed in the probe, as taught and suggested by Tateda, for the purpose of stopping movement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 November 2022